ATTORNEY DISCIPLINARY PROCEEDING
PER CURIAM.
h Respondent and the Office of Disciplinary Counsel (“ODC”) submitted a joint petition for consent discipline, in which respondent acknowledges that he violated Rules 8.4(a) and 8.4(b) of the Rules of Professional Conduct. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that J. Michael Cutshaw, Louisiana Bar Roll number 4690, be suspended from the practice of law for a period of thirty months, retroactive to February 20, 2013, the date of his interim suspension ordered by the court in In re: Cutshaw, 13-0348 (La.2/20/13), 109 So.3d 343.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.